Case 1:20-cv-00413-MJT-ZJH Document 8 Filed 02/05/21 Page 1 of 1 PageID #: 21



                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

ARTURO ROSAS                                     §

VS.                                              §                CIVIL ACTION NO. 1:20cv413

PEDRO M. BOYKINS                                 §

                     ORDER ADOPTING THE MAGISTRATE JUDGE’S
                         REPORT AND RECOMMENDATION

       Plaintiff Arturo Rosas, proceeding pro se, filed this civil rights lawsuit. The court referred

this matter to the Honorable Zack Hawthorn, United States Magistrate Judge. The Magistrate Judge

has submitted a Report and Recommendation of United States Magistrate Judge. The Magistrate

Judge recommends granting plaintiff's motion to dismiss and dismissing this lawsuit without

prejudice pursuant to Federal Rule of Civil Procedure 41(a).

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. No objections were filed to the Report and

Recommendation.

                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge (doc. no. 6) is ADOPTED as the opinion of the court.

Plaintiff’s motion to dismiss (doc. no. 4) is GRANTED. A final judgment shall be entered in

accordance with the recommendation of the Magistrate Judge.

                                    SIGNED this 5th day of February, 2021.




                                                                   ____________________________
                                                                   Michael J. Truncale
                                                                   United States District Judge
